                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


United States of America, ex rel., et al.,       Case No. 13-cv-3003 (WMW/DTS)

              Plaintiffs,
                                                 ORDER
v.

Cameron-Ehlen Group, Inc., et al.,

           Defendants.
______________________________________________________________________

       Plaintiffs request a 45 day extension of the remaining deadlines in this case.

They “do not require the extension to complete discovery generally,” but to comport with

this Court’s April 2, 2019 Order requiring the Plaintiffs to supplement their response to

Defendants’ Interrogatory No. 1 no later than 45 days before the close of discovery.

Pl.’s Req. to Extend Remaining Deadlines 14, Dkt. No. 323. Because, absent the

requested extension, fact discovery closes Thursday, October 17, the deadline to

supplement     was    September     3.   The   requested   extension   would   move   the

supplementation deadline to October 17.

       The present request to extend the fact discovery deadline sits at the intersection

of Rules 16 and 26. Because they seek an extension of deadlines in the pretrial

scheduling order, Plaintiffs must demonstrate good cause. Fed. R. Civ. P. 16(b);

Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716-17 (8th Cir. 2008). Even then,

prejudice to the opposing party and other considerations may affect the decision to

grant or deny an extension. Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001).

Here, Plaintiffs have diligently attempted to comply with the deadlines set by the Court

for a process that is time consuming and reliant upon data from third parties. As the

Plaintiffs have explained, this process requires them to match Medicare claims
submissions data to various lens manufacturers’ sales data. Some of this matching can

be done electronically; other matching must be done manually. It has been a lengthy

and laborious process. The Court is satisfied that Plaintiffs have worked diligently to

meet the Court’s April 2, 2019 Order and have in fact substantially complied with that

Order. Likewise, from the perspective of fact discovery, Defendants have not

established that their completion of fact discovery is prejudiced by allowing limited

additional time for strict compliance with the April 2, 2019 Order.

       However, Plaintiffs only seek the extension because a separate, Court-imposed

deadline to supplement the identification of all alleged false claims is pegged to the

close of fact discovery. A party has a general duty under Rule 26 to supplement in a

timely manner its response to a discovery request if it learns that that the response is

materially incomplete or incorrect. Fed. R. Civ. P. 26(e)(1)(A). Acting upon its broad

authority to control the discovery process, this Court set the original deadline for this

supplementation to provide Defendants’ sufficient time for fact discovery on the alleged

false claims and their valuation.

       Rather than granting 45 more days of fact discovery Plaintiffs concede they do

not need—and so also push all remaining deadlines back another 45 days—Plaintiffs

shall have until October 31, 2019 to supplement their response to Defendants’

Interrogatory No. 1. This additional time reflects the diligent work Plaintiffs have

performed in identifying the claims they allege to be false and ensures they are not

“boxed in” to only those claims they knew about when discovery was ongoing. At the

same time, Defendants will have two full months to evaluate the information during the

expert discovery phase.



                                             2
      Based upon the foregoing, IT IS HEREBY ORDERED that:

      1. Plaintiffs’ Request to Extend Remaining Deadlines (Dkt. No. 323) is DENIED.

      2. Plaintiffs shall supplement the response to Defendants’ Interrogatory No. 1 no

         later than October 31, 2019.

      3. The remaining deadlines in this matter are as follows:

            a. Fact discovery shall be completed on or before October 17, 2019;

            b. Expert identification and Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures

                by the party with the burden of proof shall be made on or before

                October 29, 2019;

            c. Identification and Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures in

                rebuttal shall be made on or before November 28, 2019;

            d. All expert discovery, including expert depositions, must be completed

                by December 30, 2019;

            e. All non-dispositive motions related to fact discovery must be filed and

                served by November 28, 2019;

            f. All other non-dispositive motions, including motions related to expert

                discovery, must be filed and served by January 29, 2020;

            g. All dispositive motions shall be filed, served, and scheduled on or

                before January 29, 2020;

            h. The case shall be ready for trial on June 1, 2020.



Dated: October 16, 2019

                                        s/ David T. Schultz
                                        DAVID T. SCHULTZ
                                        United States Magistrate Judge
                                           3
